Simmons, C. J.
Asa city court lias no jurisdiction to grant affirmative equitable’ relief, it can not entertain a proceeding to set aside an assignment. If the assignment is void on its face, it is unnecessary to resort to any proceeding, legal or equitable, to have it so declared; if for other reasons it should beset aside, the proceeding therefor should be brought in a court having equitable jurisdiction. Judgment affirmed.

All the Justices concur.

Petition to vacate assignment. Before Judge Bower. City court of Bainbridge. September 4, 1902.
Townsend &■ Westmoreland, for plaintiffs.
A. H. & B. B. Bussell and B. W. Fleming, for defendants.